FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP. ANNOUNCES FIRST QUARTER EARNINGS Honesdale, Pennsylvania - April 22, 2015 Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market – NWFL) and its subsidiary, Wayne Bank, announced earnings of $2,041,000 for the three months ended March 31, 2015 which represents an increase of 3.9% from the $1,964,000 recorded during the same three-month period of last year.Earnings per share on a fully diluted basis were $.55 in the first quarter of this year compared to $.54 in the first quarter of 2014.The annualized return on average assets was 1.15% in the first quarter of 2015 and the annualized return on average equity was 8.22%. Total assets were $734.4 million as of March 31, 2015, an increase of $31.2 million, or 4.4%, compared to the prior year total.Total loans increased $22.9 million compared to March 31, 2014 consisting of a $16.6 million increase in commercial lending and $6.3 million of growth in retail loans.Commercial financing increased $17.8 million, installment loans grew $5.2 million and residential mortgage loan balances increased $1.1 million during the first quarter, while construction loans decreased $1.2 million.Total deposits increased $30.1 million over the past twelve months which consists of a $13.2 million increase in time deposits, $8.9 million of growth in interest- bearing demand and savings deposits, and an $8.0 million increase in non-interest bearing demand deposits.Stockholders’ equity increased $6.3 million during the past year, due principally to the retention of earnings and an increase in accumulated other comprehensive income. Non-performing assets totaled $7.4 million or 1.01% of total assets at March 31, 2015 comprised of $5.7 million of non-performing loans and $1.7 million of foreclosed real estate owned, compared to $9.3 million of non-performing assets or 1.31% of total assets at December 31, 2014. The decrease recorded during the quarter includes a $2.0 million reduction in foreclosed real estate owned due primarily to the disposition of a property with a carrying value of $1.9 million at December 31, 2014.As of March 31, 2014, non-performing assets totaled $10.9 million.Net charge-offs for the three-month period ending March 31, 2015 were $488,000 compared to $400,000 of net charge-offs in the first quarter of last year.Based on the current composition of the loan portfolio, management determined that it would be prudent to provide additional reserves and added $620,000 to the allowance for loan losses in the current period compared to $420,000 during the same period of last year.The increase in the provision for loan losses reflects the higher level of net charge-offs and the significant loan growth recorded in the first quarter of this year.The allowance for loan losses was 1.16% of total loans outstanding on March 31, 2015 compared to 1.17% on December 31, 2014 and 1.15% on March 31, 2014. Net interest income (fully taxable equivalent) was $6,602,000 during the first quarter of 2015 which is $140,000 higher than the comparable three-month period of last year.The net interest margin was positively impacted by several non-recurring events in the first quarter, including earnings on two loans returned to accrual status and a special cash dividend from the Federal Home Loan Bank.A $5.4 million increase in average loans outstanding also added to the improved margin.The yield on interest-earning assets increased six basis points compared to the prior quarter while the cost of funds decreased one basis point.As a result, the net interest margin (fte) improved from 3.87% to 3.94% compared to the quarter ended December 31, 2014.In comparison to the quarter ended March 31, 2014, the net interest margin (fte) increased from 3.91% to 3.94%. Other income totaled $1,279,000 in the first quarter of 2015 compared to $1,053,000 during the same period of last year.During the current period, the Company recognized a net gain of $311,000 from the sale of securities compared to $95,000 in the prior-year period.All other components of other income increased $10,000, net. Operating expenses totaled $4,187,000 in the first quarter and were $55,000 higher than the same period of last year.Foreclosed real estate costs were $93,000 higher than the same period of last year due primarily to a $64,000 loss on the disposition of a commercial property.All other operating costs decreased $38,000, net. Mr. Critelli stated that “Our first quarter results provide a good start for 2015.Net interest income improved over the prior quarter and the same period of last year due to a significant amount of loan growth, while operating expenses remain well controlled.Working with borrowers experiencing cash flow pressure will remain a top priority as we make our way through this difficult economic environment.We expect that stress on loan quality will continue into 2015.Our net interest margin exceeds peer banks, core operating expenses are well controlled and our capital base remains above regulatory “well capitalized” targets.We continue to search out opportunities available to us, and we look forward to serving our growing base of stockholders and customers as the local economy in Northeast Pennsylvania rebounds from the extended economic downturn.” Norwood Financial Corp. is the parent company of Wayne Bank which operates from fifteen offices throughout Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market under the symbol “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice.The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended March 31, Net interest income $ $ Tax equivalent basis adjustment using 34% marginaltax rate 295 317 Net interest income on a fully taxable equivalent basis $
